Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Status
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 9, 10, 12-15, 17 and 20 of the claimed invention are rejected because they embody a judicial exception, i.e. abstract idea, which is not integrated into a practical application and does not include additional elements that amount to significantly more than the judicial exception. 
STEP 1:
	The claims are directed to method/process which is one of the four statutory categories of statutory subject matter. 
STEP 2A - Prong 1:
The claims recite a judicial exception, i.e. abstract idea because one or more of the method steps can be performed by mental process(es), i.e., thinking that can be performed in the human mind assisted by pen and paper if necessary.  
Claim 1 recites:
1. A method for user profiling, the method comprising:
acquiring source data and time data related to generation of the source data;
clustering the source data based on the time data to generate a cluster;
generating a profile of a user based on the cluster; and
generating region of interest (ROD data based on the profile of the user, wherein the ROI data includes information of a geographic region of interest, location information of the user, and the profile of the user labeled with the time data.
The claim limitation “generating a profile of the user based on the cluster” can be performed in the human mind. 
STEP 2A – Prong 2:
The claim does not recite additional elements that integrate the judicial exception into a practical application.  A generic computing device (learned artificial neural network model) is simply linked to a particular technological environment or field of use, for example a method of profiling a user.  Clearly, the use of a generic computing device does not improve the technological field because the function(s) of the computer is/are not integrated into the method step(s).  Still further, the additional elements do not improve the operation of the generic computer per se.        
According to the considerations of Prong 2, it is concluded that a draftsman can simply append a generic computing device (learned artificial neural network model) to the claimed method steps.  
STEP 2B:
The additional elements, individually or in combination do not amount to significantly more than the judicial exception, i.e. the additional elements such as, features, limitations, steps, do not contribute to a patentable inventive concept.  The inventive concept is well-known in the industry such as generating a user profile/history based on clustered/collected events comprising well-known components such as the user’s location (where he or she was present) and what he or she did at a particular point in time at a particular location.        
The claim elements, including the abstract idea, considered individually or in combination do not result in a new or improved method for determining a user profile.   
Claim 2 recites:
The method of claim 1, further comprising: performing the generating the profile of the user as being an output of a learned artificial neural network model, wherein an input to the artificial neural network model is a feature value extracted from the cluster.
The above does not correct the deficiencies of claim 1.
Claim 3 recites:
The method of claim 1, further comprising: acquiring the location information of the user and the source data of an event, wherein the event includes any of receiving a message, taking a picture using a terminal of the user, or staying in one place for a predetermined time or more, and wherein the cluster includes the location information of the user and the source data of the event.
The above does not correct the deficiencies of claim 1.
Claim 4 recites:
The method of claim 3, further comprising: including the source data of the event in a temporary point data corresponding to the location information of the user based on a visit history of the user associated with the location information of the user, wherein the cluster is associated with the temporary point data.
The above does not correct the deficiencies of claim 1.
Claim 6 recites:
The method of claim 3, further comprising: acquiring labeling data for generating the ROI data based on the profile of the user, wherein the labeling data is associated with a type of data of the event or the time data.
The above does not correct the deficiencies of claim 1.
Claim 9 recites:
The method of claim 1, wherein the ROI data includes region data indicating a predetermined region including the location information of the user.
The above does not correct the deficiencies of claim 1.
Claim 10 recites:
The method of claim 9, wherein the region data includes a latitude, a longitude, and range for indicating the predetermined region.
The above does not correct the deficiencies of claim 1.
Claim 12 recites:
An apparatus for user profiling, comprising: a memory; a display; and a processor operatively coupled to the memory and the display, wherein the processor is configured to: acquire source data and time data related to generation of the source data; cluster the source data based on the time data to generate a cluster; generate a profile of a user based on the cluster; and generate region of interest (ROD) data based on the profile of the user, wherein the ROI data includes information of a geographic region of interest, location information of the user, and the profile of the user labeled with the time data.
Claim 12 is rejected on the same basis as claim 1.
Claim 13 recites:
The apparatus of claim 12, wherein the processor is further configured to: perform the generate the profile of the user as being an output of a learned artificial neural network model, wherein an input to the artificial neural network model is a feature value extracted from the cluster.
The above does not correct the deficiencies of claim 12. 
Claim 14 recites:
The apparatus of claim 12, wherein the processor is further configured to: 
acquire the location information of the user and the source data of an event, wherein the event includes any of receiving a message, taking a picture using the apparatus, or staying in one place for a predetermined time or more, and wherein the cluster includes the location information of the user and the source data of the event.
The above does not correct the deficiencies of claim 12.
Claim 15 recites:
The apparatus of claim 14, wherein the processor is further configured to: include the source data of the event in a temporary point data corresponding to the location information of the user based on a visit history of the user associated with the location information of the user, 
wherein the cluster is associated with the temporary point data.
The above does not correct the deficiencies of claim 12.
Claim 17 recites:
The apparatus of claim 14, wherein the processor is further configured to: acquire labeling data for generating the ROI data based on the profile of the user, wherein the labeling data is associated with a type of data of the event or the time data.
The above does not correct the deficiencies of claim 12.
Claim 20 recites:
The apparatus of claim 12, wherein the ROI data includes region data indicating a predetermined region including the location information of the user. 
The above does not correct the deficiencies of claim 12.

Allowable Subject Matter
Claims 5, 7, 8, 11, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims subject to overcoming the rejections under 35 U.S.C. 101.
5. The method of claim 4, further comprising:
generating the temporary point data related to the location information of the user and including the source data of the event in the temporary point data, when the visit history of the user does not exist.
7. The method of claim 6, further comprising: 
storing a temporary point data related to the location information of the user, when the labeling data is not acquired, wherein the ROI data is generated when the labeling data is acquired.
8.  The method of claim 1, further comprising: performing the generating the ROI when the ROI data related with the location information of the user or the time data does not exist prior to the generating the ROI data 
11. The method of claim 6, wherein the labeling data is acquired as an output of a trained neural network model, wherein input of the trained neural network model is a feature value extracted from the cluster, wherein the feature value is keyword information included in the profile of the user.
16. The apparatus of claim 15, wherein the processor is further configured to: generate the temporary point data related to the location information of the user and including the source data of the event in the temporary point data, when the visit history of the user does not exist.
18. The apparatus of claim 17, wherein the processor is further configured to: 
store, in the memory, a temporary point data related to the location information of the user, when the labeling data is not acquired, wherein the ROI data is generated when the labeling data is acquired.
19.  The apparatus of claim 12, wherein the processor is further configured to perform the generate the ROI data when the ROI data related with the location information of the user or the time data does not exist prior to the generate of the ROI data.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grokop (US 2014/0129560) in view of Slawson (US 7,577,718 in view of Lyndon James (US 2018/0060901 in view of Lee (US 2017/0069122) in view of Dotan-Cohen (US 2018/0083908) hereafter Pub 908 and further in view of Le Henaff (US 2018/0349695).  
Regarding claim 1, Grokop discloses:
acquiring source data and time data related to generation of the source data;
Grokop [0055] The clustering module 240 performs clustering, such as temporal clustering or other clustering, of a data stream corresponding to the data sources 210. Clustering refers to grouping data points that appear similar in some feature space (e.g., such that the data points exhibit at least a threshold amount of similarity) and/or are associated with similar times (e.g., collected at and/or are otherwise associated with times that are within a threshold amount of time of each other). For instance, as shown in diagram 300 in FIG. 3, clusters may correspond to sets of data points grouped in time that exhibit similar feature profiles.   

clustering the source data based on the time data to generate a cluster;
	Grokop [0055] The clustering module 240 performs clustering, such as temporal clustering or other clustering, of a data stream corresponding to the data sources 210. Clustering refers to grouping data points that appear similar in some feature space (e.g., such that the data points exhibit at least a threshold amount of similarity) and/or are associated with similar times (e.g., collected at and/or are otherwise associated with times that are within a threshold amount of time of each other). For instance, as shown in diagram 300 in FIG. 3, clusters may correspond to sets of data points grouped in time that exhibit similar feature profiles.   

generating a profile of a user based on the cluster; 
Grokop discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Slawson discloses:
	Slawson claim 1. A computer-implemented method performed by a computer having a memory and a processor for disseminating contextually relevant information based on user interests, the method comprising: identifying user interests of a user by extracting terms from files associated with the user; automatically generating a user profile based on the user interests by, generating clusters of similar terms from the extracted terms, associating at least one cluster with each of a plurality of events associated with the user, and for each event associated with the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grokop to obtain above limitation based on the teachings of Slawson for the purpose of automatically generating a user profile.   

generating region of interest (ROI) data based on the profile of the user, 
Grokop discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pub 901 discloses:
	Pub 901 [0093] Initially, a user must set up an account, and provide certain details to allow the system to provide suggestions based on the user profile.  User profiles may comprise picture, areas of interests, age, gender, location, social networks and the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grokop to obtain above limitation based on the teachings of Pub 901 for the purpose of analyzing and generating investor-specific ROIs based on, for example, one or more types of profile information.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grokop to obtain above limitation based on the teachings of Pub 901 for the purpose of generating a user profile based on areas of interest.  

wherein the ROI data includes information of a geographic region of interest, 
Grokop discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Lee discloses:
Lee [0088] Referring to FIGS. 3 and 4, in operation S410, the provider 313 may provide an augmented reality associated with a camera image acquired from a user terminal by providing space information corresponding to the camera image to the user terminal based on the camera image. For example, the provider 313 may set an ROI based on a current location of the user terminal, may verify a target object, for example, a road, a facility, etc., included in the camera image by matching the ROI and the camera image, and may provide space information associated with the target object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grokop to obtain above limitation based on the teachings of Lee for the purpose of determining the current location of the user.  
	
location information of the user, 
	Lee [0088] Referring to FIGS. 3 and 4, in operation S410, the provider 313 may provide an augmented reality associated with a camera image acquired from a user terminal by providing space information corresponding to the camera image to the user terminal based on the camera image. For example, the provider 313 may set an ROI based on a current location of the user terminal, may verify a target object, for example, a road, a facility, etc., included in the camera image by matching the ROI and the camera image, and may provide space information associated with the target object.

the profile of the user labeled with the time data.
Grokop discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pub 908 discloses:
	PUB 908 [0070] As another example, a routine model engine 240 determines that an outlier dataset used to train an alternative user routine model is comprised of interaction data associated with a particular period of time (e.g. weekdays/weekends, summer/winter, specific weekends every month, etc.). In this example, an alternative routine-related profile generated using routine-related inferences determined using this alternative user routine model may be identified using an alternative profile label designating the particular period of time.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grokop to obtain above limitation based on the teachings of Pub 908 for the purpose of identifying the profile label with the particular period of time. 

wherein the generating ROI data includes first determining whether the ROI data of the user corresponding to the location information exists.
Grokop discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Le Henff discloses:  
	Le Henaff [0110] Therefore, and as explained above, if the server could not detect a potential ROI in the image received from the user, the server may send information to the app installed on the phone to guide the user to take a closer picture of a potential location where the ROI may exist.  Examples of the type of information that the server may send to the app include: size/dimensions of the ROI relative to the image of the product, the location of the ROI within the image, shape of the ROI, boundaries of the ROI etc. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grokop to obtain above limitation based on the teachings of Le Henaff for the purpose of guide the user to take a closer picture of a potential location  where the ROI may exist.   

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grokop, Slawson, Pub 901, Lee, Pub 908 and LeHenff and further in view of Guilaume (US 2019/0253515). 
Regarding claim 2, the combination of Grokop, Slawson, Pub 901, Lee, Pub 908 and LeHenff discloses the elements of the claimed invention as noted but does not disclose performing the generating the profile of the user as being an output of a learned artificial neural network model, wherein an input to the artificial neural network model is a feature value extracted from the cluster.  However, Guilaume discloses:
	Guilaume [0262] The best option may depend on the type and complexity of the required analysis and transformation of the sensor data. In some examples, a neural network may be used for the complete deduction from sensor data to profile entry, meaning that the sensor data is the input of the neural network, and the profile entry is the output of the neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grokop, Slawson, Pub 901, Lee, Pub 908 and LeHenff to obtain above limitation based on the teachings of Guilaume for the purpose of determining the profile entry from the sensor data.   

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grokop, Slawson, Pub 901, Lee, Pub 908 and LeHenff and further in view of Kosche (US 2008/0177756) 
Regarding claim 3, the combination of Grokop, Slawson, Pub 901, Lee, Pub 908 and LeHenff     discloses:
determining whether an event has occurred
Le Henaff [0110] Therefore, and as explained above, if the server could not detect a potential ROI in the image received from the user, the server may send information to the app installed on the phone to guide the user to take a closer picture of a potential location where the ROI may exist.  Examples of the type of information that the server may send to the app include: size/dimensions of the ROI relative to the image of the product, the location of the ROI within the image, shape of the ROI, boundaries of the ROI etc. 

acquiring the location information of the user 
	Lee [0088]

and the source data of an event,
	Grokop [0055]

wherein the event includes any of receiving a message, taking a picture using a terminal of the user, or staying in one place for a predetermined time or more,
The combination of Grokop, Slawson, Pub 901, Lee, Pub 908 and LeHenff discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kosche discloses:
	Kosche [0379] A software event agent 2855 may tag the message with additional local extended address information (i.e., local in the context of machine 2411) when the message is received, in some embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grokop, Slawson, Pub 901, Lee, Pub 908 and LeHenff to obtain above limitation based on the teachings of Kosche  for the purpose of tagging the message with additional local extended address information. 

wherein the cluster includes the location information of the user 
	Lee [0088] 
and the source data of the event.
	Grokop [0055] 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grokop, Slawson, Pub 901, Lee, Pub 908, LeHenff  and Kosche and further in view of Reed (US 2020/0004763).  
Regarding claim 4, the combination of Grokop, Slawson, Pub 901, Lee, Pub 908, LeHenff  and Kosche discloses the elements of the claimed invention as noted but does not disclose including the source data of the event in a temporary point data corresponding to the location information of the user wherein the cluster is associated with the temporary point data.  However, Reed discloses:
	Reed [0020] After the temporary marker/geo-fenced area is generated (911), end users in the location bounded by the temporary event’s geo-fenced area may be able to create and post media content to the event's media feed as shown in (917). At the event's expiration (915), the temporary maker and geo-fenced area may be removed from the app's GPS or other geo-location systems map, including all media posted to the event's recent media feed as shown in (919).
based on a visit history of the user associated with the location information of the user,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grokop, Slawson, Pub 901, Lee, Pub 908, LeHenff  and Kosche to obtain above limitation based on the teachings of Reed for the purpose of creating a geo-fence area such that users may be able to create and post media content to the event's media feed.   

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grokop, Slawson, Pub 901, Lee, Pub 908, LeHenff  and Kosche and further in view of Aimone (US 2014/0347265).         
Regarding claim 6, the combination of Grokop, Slawson, Pub 901, Lee, Pub 908, LeHenff  and Kosche discloses the elements of the claimed invention as noted but does not disclose acquiring labeling data for generating the ROI data based on the profile of the user, 
wherein the labeling data is associated with a type of data of the event or the time data.  However, Aimone discloses:
	Aimone [0217] The location may be associated with a category of location such as a specific type of business (e.g. Indian restaurant or book store or a movie theatre), or the location may be associated with a recreational activity such as a community center or a trail in the country. The raw EEG data associated with this two minute period in time is labeled with a begin event and end event timestamps in the User's Profile.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grokop, Slawson, Pub 901, Lee, Pub 908, LeHenff  and Kosche to obtain above limitation based on the teachings of Aimone for the purpose of associating the location with a category of location.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grokop, Slawson, Pub 901, Lee, Pub 908 and LeHenff and further in view of Phanse (US 10,402,455)   
Regarding claim 9, the combination of Grokop, Slawson, Pub 901, Lee, Pub 908 and LeHenff discloses the elements of the claimed invention as noted but does not disclose wherein the ROI data includes region data indicating a predetermined region event's media feed. However, Phanse discloses:  
Phanse col 18, lines 25-35, According to at least one embodiment, if a user misses all the current results and reaches a place where the search query is calculated again and does not display any search results, the results of the last ROI which had search locations in the last ROI would be displayed to the user because this last ROI would be the nearest set of locations of interest from the current location and helpful to the user.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grokop, Slawson, Pub 901, Lee, Pub 908 and LeHenff to obtain above limitation to obtain above limitation based on the teachings of Phanse because the last ROI would be the nearest set of locations of interest from the current location and helpful to the user
	Regarding claim 10, Official Notice is taken that wherein the region data includes a latitude, a longitude, and range for indicating the predetermined region is well-known and expected in the art for the purpose of designating position. 
.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grokop in view of Slawson in view of Lyndon James in view of Lee in view of Dotan-Cohen hereafter Pub 908 and further in view of Le Henaff  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimer in view of Hartlaub in view of Pizzi in view of Phanse in view of Lee and further in view of Dotan-Cohen, hereafter, Pub ‘908.     
Regarding claim 12, Reimer discloses:
a memory
	Grokop [0049] 
a display; 
	Grokop [0155] 
a processor operatively coupled to the memory and the display, wherein the processor is configured to: 
	Grokop [0020] 
acquire source data and time data related to generation of the source data;
Grokop [0055] The clustering module 240 performs clustering, such as temporal clustering or other clustering, of a data stream corresponding to the data sources 210. Clustering refers to grouping data points that appear similar in some feature space (e.g., such that the data points exhibit at least a threshold amount of similarity) and/or are associated with similar times (e.g., collected at and/or are otherwise associated with times that are within a threshold amount of time of each other). For instance, as shown in diagram 300 in FIG. 3, clusters may correspond to sets of data points grouped in time that exhibit similar feature profiles.   

cluster the source data based on the time data to generate a cluster;
Grokop [0055] The clustering module 240 performs clustering, such as temporal clustering or other clustering, of a data stream corresponding to the data sources 210. Clustering refers to grouping data points that appear similar in some feature space (e.g., such that the data points exhibit at least a threshold amount of similarity) and/or are associated with similar times (e.g., collected at and/or are otherwise associated with times that are within a threshold amount of time of each other). For instance, as shown in diagram 300 in FIG. 3, clusters may correspond to sets of data points grouped in time that exhibit similar feature profiles.   
	
generate a profile of a user based on the cluster; 
Grokop discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Slawson discloses:
	Slawson claim 1. A computer-implemented method performed by a computer having a memory and a processor for disseminating contextually relevant information based on user interests, the method comprising: identifying user interests of a user by extracting terms from files associated with the user; automatically generating a user profile based on the user interests by, generating clusters of similar terms from the extracted terms, associating at least one cluster with each of a plurality of events associated with the user, and for each event associated with the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grokop to obtain above limitation based on the teachings of Slawson for the purpose of automatically generating a user profile.   

generate region of interest (ROI) data based on the profile of the user, 
Grokop discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pub 901 discloses:
	Pub 901 [0093] Initially, a user must set up an account, and provide certain details to allow the system to provide suggestions based on the user profile.  User profiles may comprise picture, areas of interests, age, gender, location, social networks and the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grokop to obtain above limitation based on the teachings of Pub 901 for the purpose of analyzing and generating investor-specific ROIs based on, for example, one or more types of profile information.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grokop to obtain above limitation based on the teachings of Pub 901 for the purpose of generating a user profile based on areas of interest.  

wherein the ROI data includes information of a geographic region of interest, 
Grokop discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Lee discloses:
Lee [0088] Referring to FIGS. 3 and 4, in operation S410, the provider 313 may provide an augmented reality associated with a camera image acquired from a user terminal by providing space information corresponding to the camera image to the user terminal based on the camera image. For example, the provider 313 may set an ROI based on a current location of the user terminal, may verify a target object, for example, a road, a facility, etc., included in the camera image by matching the ROI and the camera image, and may provide space information associated with the target object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grokop to obtain above limitation based on the teachings of Lee for the purpose of determining the current location of the user.  

location information of the user, 
Lee [0088] Referring to FIGS. 3 and 4, in operation S410, the provider 313 may provide an augmented reality associated with a camera image acquired from a user terminal by providing space information corresponding to the camera image to the user terminal based on the camera image. For example, the provider 313 may set an ROI based on a current location of the user terminal, may verify a target object, for example, a road, a facility, etc., included in the camera image by matching the ROI and the camera image, and may provide space information associated with the target object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grokop to obtain above limitation based on the teachings of Lee for the purpose of determining the current location of the user.  

the profile of the user labeled with the time data.
Grokop discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pub ‘908 discloses:
	PUB ‘908 [0070] As another example, a routine model engine 240 determines that an outlier dataset used to train an alternative user routine model is comprised of interaction data associated with a particular period of time (e.g. weekdays/weekends, summer/winter, specific weekends every month, etc.). In this example, an alternative routine-related profile generated using routine-related inferences determined using this alternative user routine model may be identified using an alternative profile label designating the particular period of time.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grokop to obtain above limitation based on the teachings of Pub ‘908 for the purpose of identifying the profile label with the particular period of time. 

wherein the generating ROI data includes first determining whether the ROI data of the user corresponding to the location information exists. 
 Grokop discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Le Henff discloses:  
	Le Henaff [0110] Therefore, and as explained above, if the server could not detect a potential ROI in the image received from the user, the server may send information to the app installed on the phone to guide the user to take a closer picture of a potential location where the ROI may exist.  Examples of the type of information that the server may send to the app include: size/dimensions of the ROI relative to the image of the product, the location of the ROI within the image, shape of the ROI, boundaries of the ROI etc. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grokop to obtain above limitation based on the teachings of Le Henaff for the purpose of guide the user to take a closer picture of a potential location  where the ROI may exist.   

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grokop, Slawson, Pub 901, Lee, Pub 908 and LeHenff and further in view of Guilaume.
Regarding claim 13, the combination of Grokop, Slawson, Pub 901, Lee, Pub 908 and LeHenff           discloses the elements of the claimed invention as noted but does not disclose wherein the processor is further configured to: generate the profile of the user as being an output of a learned artificial neural network model, wherein an input to the artificial neural network model is a feature value extracted from the cluster.
.  However, Guilaume discloses:
	Guilaume [0262] The best option may depend on the type and complexity of the required analysis and transformation of the sensor data. In some examples, a neural network may be used for the complete deduction from sensor data to profile entry, meaning that the sensor data is the input of the neural network, and the profile entry is the output of the neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grokop, Slawson, Pub 901, Lee, Pub 908 and LeHenff to obtain above limitation based on the teachings of Guilaume for the purpose of determining the profile entry from the sensor data.   

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grokop, Slawson, Pub 901, Lee, Pub 908 and LeHenff and further in view of Kosche (US 2008/0177756) 
Regarding claim 14, the combination of Grokop, Slawson, Pub 901, Lee, Pub 908 and LeHenff     discloses:
determine whether an event has occurred
Le Henaff [0110] Therefore, and as explained above, if the server could not detect a potential ROI in the image received from the user, the server may send information to the app installed on the phone to guide the user to take a closer picture of a potential location where the ROI may exist.  Examples of the type of information that the server may send to the app include: size/dimensions of the ROI relative to the image of the product, the location of the ROI within the image, shape of the ROI, boundaries of the ROI etc. 

acquire the location information of the user 
	Lee [0088]

and the source data of an event,
	Grokop [0055]

wherein the event includes any of receiving a message, taking a picture using a terminal of the user, or staying in one place for a predetermined time or more,
The combination of Grokop, Slawson, Pub 901, Lee, Pub 908 and LeHenff discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kosche discloses:
	Kosche [0379] A software event agent 2855 may tag the message with additional local extended address information (i.e., local in the context of machine 2411) when the message is received, in some embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grokop, Slawson, Pub 901, Lee, Pub 908 and LeHenff to obtain above limitation based on the teachings of Kosche  for the purpose of tagging the message with additional local extended address information. 

wherein the cluster includes the location information of the user 
	Lee [0088] 
and the source data of the event.
	Grokop [0055] 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grokop, Slawson, Pub 901, Lee, Pub 908, LeHenff and Kosche and further in view of Reed (US 2020/0004763).  
Regarding claim 15, the combination of Grokop, Slawson, Pub 901, Lee, Pub 908, LeHenff and Kosche discloses the elements of the claimed invention as noted but does not disclose include  the source data of the event in a temporary point data corresponding to the location information of the user wherein the cluster is associated with the temporary point data.  However, Reed discloses:
	Reed [0020] After the temporary marker/geo-fenced area is generated (911), end users in the loation bounded by the temporary event’s geo-fenced area may be able to create and post media content to the event's media feed as shown in (917). At the event's expiration (915), the temporary maker and geo-fenced area may be removed from the app's GPS or other geo-location systems map, including all media posted to the event's recent media feed as shown in (919).
based on a visit history of the user associated with the location information of the user,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grokop, Slawson, Pub 901, Lee, Pub 908, LeHenff and Kosche to obtain above limitation based on the teachings of Reed for the purpose of creating a geo-fence area such that users may be able to create and post media content to the event's media feed.   

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grokop, Slawson, Pub 901, Lee, Pub 908, LeHenff  and Kosche and further in view of Aimone (US 2014/0347265).         
Regarding claim 6, the combination of Grokop, Slawson, Pub 901, Lee, Pub 908, LeHenff  and Kosche discloses the elements of the claimed invention as noted but does not disclose acquiring labeling data for generating the ROI data based on the profile of the user, 
wherein the labeling data is associated with a type of data of the event or the time data.  However, Aimone discloses:
	Aimone [0217] The location may be associated with a category of location such as a specific type of business (e.g. Indian restaurant or book store or a movie theatre), or the location may be associated with a recreational activity such as a community center or a trail in the country. The raw EEG data associated with this two minute period in time is labeled with a begin event and end event timestamps in the User's Profile.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grokop, Slawson, Pub 901, Lee, Pub 908, LeHenff  and Kosche to obtain above limitation based on the teachings of Aimone for the purpose of associating the location with a category of location.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grokop, Slawson, Pub 901, Lee, Pub 908, LeHenff and further in view of Phanse.            
Regarding claim 20, the combination of Grokop, Slawson, Pub 901, Lee, Pub 908, LeHenff       discloses the elements of the claimed invention as noted but does not disclose wherein the ROI data includes region data indicating a predetermined region including the location of the user.  
event's media feed.  However, Phanse discloses:   
Phanse col 18, lines 25-35, According to at least one embodiment, if a user misses all the current results and reaches a place where the search query is calculated again and does not display any search results, the results of the last ROI which had search locations in the last ROI would be displayed to the user because this last ROI would be the nearest set of locations of interest from the current location and helpful to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grokop, Slawson, Pub 901, Lee, Pub 908, LeHenff to obtain above limitation based on the teachings of Phanse because this last ROI would be the nearest set of locations of interest from the current location and helpful to the user.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 5/9/2022 regarding the 35 USC 101 rejection have been fully considered but they are not persuasive.
Applicant argues:
Page 2 of the Office Action indicates that claim 1 represents an abstract idea since the recited method claims can be performed in the human mind.  In reply, claim 1 now recites “A method performed by a terminal for user profiling, the method comprising.” Since claim 1 requires the method elements to be performed by a terminal, such steps cannot be performed in the human mind.  
Examiner responds:
The above 35 USC 101 indicates “The claim limitation “generating a profile of the user based on the cluster” can be performed in the human mind.”  It is possible for the human mind to deduce a profile/interests/characterization of a user from a collection/cluster/anecdotes of data associated with the user.      

The claim does not recite additional elements that integrate the judicial exception into a practical application.  A generic computing device (a terminal) is simply linked to a particular technological environment or field of use, for example a method of profiling a user.  Clearly, the use of a generic computing device does not improve the technological field because the function(s) of the computer is/are not integrated into the method step(s).  Still further, the additional elements do not improve the operation of the generic computer per se.        
According to the considerations of Prong 2, it is concluded that a draftsman can simply append a generic computing device (a terminal) to the claimed method steps.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161